14-1929
     United States v. McCrimon

 1                       UNITED STATES COURT OF APPEALS 
 2                            FOR THE SECOND CIRCUIT 
 3                                ____________________ 
 4                                      
 5                                   August Term, 2014 
 6                                                        
 7     (Submitted: March 31, 2015                          Decided: June 4, 2015) 
 8                      
 9                                   Docket No. 14‐1929 
10                                               
11                                ____________________ 
12                                                      
13   UNITED STATES OF AMERICA, 
14    
15                                          
16                                   Appellee, 
17                                    
18                     v. 
19    
20   JOSEPH McCRIMON,1 
21    
22                            Defendant‐Appellant. 
23    
24                                ____________________ 
25    
26   Before: POOLER, LOHIER, and CARNEY, Circuit Judges. 
27    




     1    The Clerk of the Court is directed to amend the caption as above.   
 1         Appeal from the judgment of the United States District Court for the 

 2   Southern District of New York (Briccetti, J.), sentencing Defendant‐Appellant 

 3   Joseph McCrimon principally to 63 months= imprisonment for bank robbery in 

 4   violation of 18 U.S.C. § 2113(a). As a matter of first impression, we consider 

 5   whether Application Note 5 to U.S.S.G. § 3C1.2 provides an exception to the 

 6   general rule, set forth in U.S.S.G. § 1B1.3(a)(1)(B), for imposing a Guidelines 

 7   enhancement based on a co‐defendant’s foreseeable conduct. We join our sister 

 8   circuits in concluding that it does, and therefore remand for resentencing. 

 9         Vacated and remanded. 

10                                 ____________________ 

11                             Andrew A. Rubin, Mancuso, Rubin & Fifidio, White 
12                             Plains, NY, for Defendant‐Appellant Joseph McCrimon. 
13                                                        
14                             Margaret M. Garnett, Assistant United States Attorney 
15                             (Preet Bharara, United States Attorney for the Southern 
16                             District of New York, on the brief), New York, NY, for 
17                             Appellee.   
18    
19                              
20    
21   PER CURIAM: 

22         Defendant‐Appellant Joseph McCrimon appeals from the May 22, 2014 

23   judgment of the United States District Court for the Southern District of New 
     14-1929
     United States v. McCrimon

 1   York (Briccetti, J.), sentencing him principally to 63 months= imprisonment for 

 2   bank robbery, in violation of 18 U.S.C. § 2113(a). McCrimon pleaded guilty 

 3   pursuant to a plea agreement, which acknowledged the parties’ dispute over the 

 4   applicability of the U.S.S.G. § 3C1.2 sentencing enhancement for reckless 

 5   endangerment during flight.2  Because we conclude that Application Note 5 to 

 6   U.S.S.G. § 3C1.2, not Section 1B1.3(a)(1)(B), provides the proper standard for 

 7   applying the enhancement based on a co‐defendant’s conduct, we remand for 

 8   resentencing. 

 9                                     BACKGROUND 

10         The  district  court  made  the  following  factual  findings  at  sentencing. 

11   McCrimon  left  the  scene  of  the  bank  robbery  in  a  getaway  car  driven  by  his 

12   co‐defendant,  James  Sherrod.  Soon  after,  police  attempted  to  stop  the  car. 

13   Following a brief pause, the vehicle fled, leading police on a chase through busy 

14   streets at speeds of up to one hundred miles per hour, sometimes on the wrong 



     2  U.S.S.G. § 3C1.2 provides, “If the defendant recklessly created a substantial risk 
     of death or serious bodily injury to another person in the course of fleeing from a 
     law enforcement officer, increase by 2 levels.” 


                                                3
     14-1929
     United States v. McCrimon

 1   side of the road. The getaway car hit at least one vehicle and endangered other 

 2   individuals, including a second passenger in the getaway car, before it ultimately 

 3   crashed.   

 4          Although  the  Government  submitted  testimony  that  McCrimon 

 5   encouraged Sherrod to flee from the police and to increase his speed during the 

 6   chase,  the  district  court  declined  to  make  any  factual  findings  based  on  the 

 7   proffered  evidence.  It  reasoned  that  this  determination  was  unnecessary  to  its 

 8   sentencing analysis, because, under the relevant conduct rules of U.S.S.G.   

 9   § 1B1.3(a)(1)(B), it was sufficient that McCrimon could have reasonably foreseen 

10   that  his  co‐defendant  would  drive  the  getaway  car  in  a  manner  that  would 

11   recklessly  endanger  others  in  furtherance  of  the  bank  robbery.  Based  on  that 

12   conclusion, the district court calculated McCrimon’s Guidelines range to include 

13   a  two‐level  enhancement  under  U.S.S.G.  §  3C1.2  for  “recklessly  creat[ing]  a 

14   substantial  risk  of  death  or  serious  bodily  injury  to  [others]  in  the  course  of 

15   fleeing from a law enforcement officer.”   

16          McCrimon  timely  appealed,  asserting  that  the  district  court  erred  in 

17   applying  the  two‐level  enhancement  under  U.S.S.G.  §  3C1.2  because  Sherrod’s 

                                                  4
     14-1929
     United States v. McCrimon

 1   reckless driving  would  not  have  been reasonably  foreseeable  to  McCrimon due 

 2   to  McCrimon’s  extremely  diminished  cognitive  abilities.  With  McCrimon’s 

 3   consent,  the  Government  now  moves  to  remand  for  resentencing  on  the  basis 

 4   that  the  district  court  applied  the  incorrect  standard  in  determining  whether 

 5   McCrimon’s sentence could be enhanced based on his co‐defendant’s conduct. 

 6                                       DISCUSSION 

 7   I.    Standard of Review 

 8         We  review  a  sentence  for  procedural  and  substantive  reasonableness, 

 9   which  is  akin  to  a  “deferential  abuse‐of‐discretion  standard.”  United  States  v. 

10   Cavera,  550  F.3d  180,  189  (2d  Cir.  2008)  (internal  quotation  marks  omitted). 

11   Procedural error occurs when, for example, the district court “makes a mistake in 

12   its Guidelines calculation.” Id. at 190. We review the district court’s interpretation 

13   of the Guidelines de novo and its factual findings for clear error. United States v. 

14   Richardson, 521 F.3d 149, 156 (2d Cir. 2008). 

15         Because  McCrimon  did  not  object  to  the  district  court’s  use  of  the 

16   reasonable  foreseeability  standard  set  forth  in  Section 1B1.3(a)(1)(B),  we  review 

17   for plain error. See United States v. Dorvee, 616 F.3d 174, 179 (2d Cir. 2010). Under 

                                                 5
     14-1929
     United States v. McCrimon

 1   that  standard,  an appellant must demonstrate  that “(1) there  is an  error;  (2)  the 

 2   error  is  clear  or  obvious,  rather  than  subject  to reasonable dispute;  (3)  the error 

 3   affected  the  appellant’s  substantial  rights,  which  in  the  ordinary  case  means  it 

 4   affected the outcome of the district court proceedings; and (4) the error seriously 

 5   affects the fairness, integrity or public reputation of judicial proceedings.” United 

 6   States v. Marcus, 560 U.S. 258, 262 (2010) (internal quotation marks and alterations 

 7   omitted).  “[T]he  plain  error  doctrine  should  not  be  applied  stringently  in  the 

 8   sentencing  context,  where  the  cost  of  correcting  an  unpreserved  error  is  not  as 

 9   great  as  in  the  trial  context.”  United  States  v.  Wernick,  691  F.3d  108,  113  (2d  Cir. 

10   2012) (internal quotation marks omitted).   

11          For  the  reasons  set  forth  below,  we  conclude  that  the  district  court 

12   committed plain error in its calculation of McCrimon’s Guidelines range. 

13   II.    Analysis   

14          The Sentencing Guidelines provide a general rule governing application of 

15   its provisions based on a co‐defendant’s conduct: “Unless otherwise specified, . . 

16   . adjustments . . . shall be determined on the basis of[,] . . . in the case of a jointly 

17   undertaken criminal activity . . . , all reasonably foreseeable acts and omissions of 

                                                      6
     14-1929
     United States v. McCrimon

 1   others  in  furtherance  of  the  jointly  undertaken  criminal  activity.  .  .  .”  U.S.S.G. 

 2   § 1B1.3(a)(1)(B). The general rule therefore applies “unless otherwise specified.” 

 3   Id. A special conduct rule governing the reckless endangerment enhancement of 

 4   Section 3C1.2  is  set  forth  in  Application  Note  5,  which  states,  “[u]nder  this 

 5   section,  the  defendant  is  accountable  for  the  defendant’s  own  conduct  and  for 

 6   conduct  that  the  defendant  aided  or  abetted,  counseled,  commanded,  induced, 

 7   procured,  or  willfully  caused.”  U.S.S.G.  § 3C1.2  cmt.  n.5.  Thus,  by  the  plain 

 8   language  of  the  Guidelines,  the  district  court  may  not  apply  the  Section 3C1.2 

 9   enhancement  unless  it  finds  that  the  defendant  himself  “recklessly  created  a 

10   substantial risk of death or serious bodily injury to another person in the course 

11   of  fleeing  from  a  law  enforcement  officer”  or  that  he  “aided[,]  abetted,”  or 

12   otherwise  contributed  to  the  creation  of  such  a  risk  in  one  of  the  enumerated 

13   ways. Id.; see also Stinson v. United States, 508 U.S. 36, 38 (1993) (“[C]ommentary in 

14   the  Guidelines  Manual  that  interprets  or  explains  a  guideline  is  authoritative 

15   unless it violates the Constitution or a federal statute, or is inconsistent with, or a 

16   plainly erroneous reading of, that guideline.”). The district court therefore erred 

17   by  applying  the  enhancement  based  merely  on  a  finding  that  McCrimon  could 

                                                   7
     14-1929
     United States v. McCrimon

 1   have reasonably foreseen that his co‐defendant would recklessly endanger others 

 2   while fleeing from the police in furtherance of the crime. 

 3             Every other circuit to consider the issue has held that “some form of direct 

 4   or active participation which is consistent with Note 5 is necessary in order for   

 5   §  3C1.2  to  apply.”    United  States  v.  Cespedes,  663  F.3d  685,  690  (3d  Cir.  2011) 

 6   (internal  quotation  marks  and  alterations  omitted);  see  also  United  States  v. 

 7   Johnson,  694  F.3d  1192,  1196  (11th  Cir.  2012);  United  States  v.  Franklin,  321  F.3d 

 8   1231, 1237 (9th Cir. 2003); United States v. Chong, 285 F.3d 343, 346 (4th Cir. 2002); 

 9   United  States  v.  Conley,  131  F.3d  1387,  1390  (10th  Cir.  1997).  It  follows  that 

10   “[k]nowingly  participating  in  an  armed  robbery  in  which  getaway  vehicles  are 

11   part of the plan is insufficient as a matter of law, without more, to allow a district 

12   court to impose this enhancement on individuals not directly committing the acts 

13   amounting to reckless endangerment.” Franklin, 321 F.3d at 1237. Given the plain 

14   meaning of the provision’s language and the widespread agreement among our 

15   sister circuits, the appropriate standard for applying Section 3C1.2 is not “subject 

16   to reasonable dispute,” Marcus, 560 U.S. at 262, and the district court’s error was 

17   clear. 

                                                    8
     14-1929
     United States v. McCrimon

 1          The third and fourth prongs of plain error review may be satisfied where 

 2   the  district  court  commits  an  error  in  its  Guidelines  calculation,  the  “starting 

 3   point in selecting a sentence.” Wernick, 691 F.3d at 117 (internal quotation marks 

 4   omitted).  Here,  if  the  district  court  had  not  applied  the  enhancement, 

 5   McCrimon’s Guidelines range would have been 51 to 63 months’ imprisonment, 

 6   rather than 63 to 78 months’ imprisonment. See U.S.S.G. Ch. 5 Pt. A. The court’s 

 7   error  therefore  had  a  “potentially  serious  impact  on  the  sentence  imposed.” 

 8   Wernick,  691  F.3d  at  117.  Because  of  the  significant  impact  on  the  Guidelines 

 9   range,  the  resulting  possibility  that  the  court  imposed  a  longer  term  of 

10   imprisonment than it would otherwise have chosen, and the relatively low cost 

11   of  correcting  the  error,  failing  to  permit  the  district  court  to  correct  the  error 

12   would negatively affect the fairness of the proceedings. 

13                                         CONCLUSION 

14          For the foregoing reasons, we conclude that the district court plainly erred 

15   in applying the Section 3C1.2 sentencing enhancement based solely on a finding 

16   that  McCrimon  reasonably  could  have  foreseen  that  his  co‐defendant  would 

17   recklessly endanger others while fleeing from the scene of his bank robbery. We 

                                                    9
    14-1929
    United States v. McCrimon

1   express no view as to the other features of McCrimon’s sentence.    Accordingly, 

2   the sentence is VACATED and REMANDED for resentencing consistent with this 

3   opinion. 




                                           10